 

EXHIBIT 10 (i)(i-2)

 

STOCK OPTION AGREEMENT

UNDER 2010 INCENTIVE PLAN

 

THIS AGREEMENT dated as of the 11th day of June, 2010 by and between EMCOR
GROUP, INC., a Delaware corporation (the “Corporation”), and
_____________________ (“Grantee”).

W I T N E S S E T H:

WHEREAS, the Corporation wishes to grant to Grantee, on the date hereof, a
non-qualified stock option to purchase shares (“Shares”) of Common Stock of the
Corporation, $.01 par value, under the Corporation’s 2010 Incentive Plan (the
“Plan”) and upon the terms and conditions hereinafter stated.

NOW, THEREFORE, in consideration of the premises and of the undertakings
hereinafter contained, the Corporation and Grantee agree as follows:

1.         Subject to the terms and conditions of this Agreement, the
Corporation hereby grants to Grantee under the Plan a non-qualified stock option
(the “Option”) to purchase 20,000 Shares, at an exercise price per Share of
$24.48. Prior to the expiration date of the Option, all or any part of the
Shares subject to the Option may be purchased on or after the date hereof, at
any time or from time to time, regardless of the Grantee's cessation or
termination of service as a director of the Corporation for any reason. In the
event of the Grantee's death at any time prior to the expiration date of the
Option and before it is exercised in full, the executors, administrators,
legatees or distributees of the Grantee's estate shall have the privilege of
exercising any unexercised portion of the Option prior to the expiration date of
the Option. Unless sooner exercised in full, the Option shall expire ten years
from the date hereof.

2.         (a)       The exercise date of the Option, or any portion thereof,
shall be the date a notice of exercise with respect thereto is received by the
Corporation, together with provision for payment of the full purchase price in
accordance with this Section. The purchase price for the Shares as to which an
Option is exercised shall be paid to the Corporation, at the election of

 

 


--------------------------------------------------------------------------------



 

 

the Committee (as that term is defined in the Plan), pursuant to one or more of
the following methods: (i) in cash or its equivalent (e.g., by check); (ii) in
Shares having a Fair Market Value (as that term is defined in the Plan) equal to
the aggregate exercise price for the Shares being purchased; provided, that such
Shares have been held by the Grantee for no less than six months (or such other
period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles);
(iii) partly in cash and partly in Shares; or (iv) if there is a public market
for the Shares at such time, through the delivery of irrevocable instructions to
a broker to sell the Shares obtained upon the exercise of the Option and to
deliver promptly to the Corporation an amount out of the proceeds of such sale
equal to the aggregate exercise price for the Shares being purchased. No Grantee
shall have any rights to dividends or other rights of a stockholder with respect
to Shares subject to the Option until the Grantee has given written notice of
exercise of the Option, paid in full for such Shares, and, if applicable, has
satisfied any other conditions imposed by the Committee.

(b)        Within a reasonable time after the exercise of the Option, the
Corporation shall cause to be delivered to the person entitled thereto or his
designee a certificate for the Shares (or other appropriate evidence thereof)
purchased pursuant to the exercise of the Option.

(c)        Notwithstanding any other provision of the Option, the Option may not
be exercised at any time when the Option or the granting or exercise thereof
violates any law or governmental order or regulation.

3.           (a)       The Option and all other rights hereunder and under the
Plan are not transferable or assignable by the Grantee otherwise than by will or
the laws of descent and distribution. The Option may be exercised or
surrendered, in whole or in part, during the Grantee's lifetime only by the
Grantee or his guardian or legal representative.

(b)        Notwithstanding the foregoing, the Option, or any part hereof, may be
transferred by Grantee:

 

2

 


--------------------------------------------------------------------------------



 

 

 

 

(A)

without consideration to any person who is a “family member” of Grantee, as such
term is used in the instructions to Form S-8 (collectively, the “Immediate
Family Members”);

     

 

(B)

without consideration to a trust solely for the benefit of Grantee and his or
her Immediate Family Members;

     

 

(C)

without consideration to a partnership or limited liability company whose only
partners or shareholders are Grantee and his or her Immediate Family Members; or

     

 

(D)

with or without consideration to any other transferee as may be approved by the
Board of Directors or the Committee in its sole discretion;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that Grantee gives the
Committee advance written notice describing the terms and conditions of the
proposed transfer.

(c)        If the Option, or any part hereof, is transferred in accordance with
the immediately preceding sentence, the terms of the portion of the Option
transferred shall apply to the Permitted Transferee and any reference herein to
a Grantee shall be deemed to refer to the Permitted Transferee, except that (a)
a Permitted Transferee shall not be entitled to transfer such portion of the
Option, other than by will or the laws of descent and distribution; (b) a
Permitted Transferee shall not be entitled to exercise such portion of the
Option unless there shall be in effect a registration statement on an
appropriate form covering the shares to be acquired pursuant to the exercise of
such portion of the Option if the Committee determines that such a registration
statement is necessary or appropriate; (c) the Committee or the Corporation
shall not be required to provide any notice to a Permitted Transferee; whether
or not such notice is or would otherwise have been required to be given to
Grantee; and (d) the consequences of

 

3

 


--------------------------------------------------------------------------------



 

 

termination of Grantee’s services to the Corporation hereunder shall continue to
be applied with respect to Grantee following which such portion of the Option
shall be exercisable by the Permitted Transferee only to the extent, and for the
periods, specified herein that the Option could otherwise have been exercised by
the Grantee.

4.         (a)         In the event of any change in the outstanding Shares by
reason of any stock dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination, combination or transaction or exchange of
shares or other corporate exchange, or any distribution to shareholders of
shares other than regular cash dividends or any transaction similar to the
foregoing, the Committee, in its sole discretion and without liability to any
person, shall make such substitution or adjustment, as and in the manner and to
the extent it deems to be equitable or appropriate, as to (i) the number or kind
of shares or other securities issuable pursuant hereto; (ii) the per Share
exercise price and/or (iii) any other terms that the Committee determines to be
affected by the event.    

(b)        In the event of a Change in Control (as that term is defined in the
Plan), the Committee may, but shall not be obligated to, (i) cancel the Option
for fair value (as determined in the sole discretion of the Committee) which may
equal the excess, if any, of value of the consideration to be paid in the Change
in Control transaction to holders of the same number of Shares that remain
subject to the Option (or, if no consideration is paid in any such transaction,
the Fair Market Value of the Shares that remain subject to the Option) over the
aggregate exercise price for the Shares that remain subject to the Option or
(ii) provide for the issuance of substitute options that will substantially
preserve the otherwise applicable terms of the Option as determined by the
Committee in its sole discretion or (iii) provide that upon the occurrence of
the Change in Control, the Option shall terminate and be of no further force and
effect.

 

4

 


--------------------------------------------------------------------------------



 

 

 

5.         The Corporation may postpone the issuance and delivery of Shares
pursuant to the grant or exercise of the Option until (a) the admission of such
Shares to listing on any stock exchange on which Shares are then listed and/or
(b) the completion of such registration or other qualification of such Shares
under any State or Federal law, rule or regulation as the Corporation shall
determine to be necessary or advisable. The Grantee shall make such
representations and furnish such information as may, in the opinion of counsel
for the Corporation, be appropriate to permit the Corporation, in the light of
the then existence or non-existence with respect to such Shares of an effective
Registration Statement under the Securities Act of 1933, as from time to time
amended (the “Securities Act”), to issue the Shares in compliance with the
provisions of the Securities Act or any comparable act. The Corporation shall
have the right, in its sole discretion, to legend any Shares which may be issued
pursuant to the grant or exercise of the Option and/or may issue stop transfer
orders in respect thereof.

6.         If the Corporation shall be required to withhold any amounts by
reason of any Federal, State or local tax rules or regulations in respect of the
issuance of Shares pursuant to the exercise of the Option, the Corporation shall
be entitled to deduct and withhold such amounts from any cash payments to be
made to the Grantee. In any event, the Grantee shall make available to the
Corporation, promptly when requested by the Corporation, sufficient funds to
meet the requirements of such withholding, if any, and the Corporation shall be
entitled to take and authorize such steps as it may deem advisable in order to
have such funds made available to the Corporation out of any funds or property
due or to become due to the holder of such Option.

7.         Nothing contained herein shall be construed to confer on the Grantee
any right to be continued as a director of the Corporation or derogate from any
right of the Corporation or its stockholders to decline to nominate the Grantee
for election as a director, to elect Grantee as a director or, subject to the
provisions of the bylaws of the Corporation and applicable law, to remove
Grantee as a director, with or without cause.

 

5

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

EMCOR GROUP, INC.

 

 

 

By:



 

 

                

 

 

 



 

 

 

, Grantee

 

 

 

6

 

 

 


--------------------------------------------------------------------------------